188 S.W.3d 34 (2006)
The NU-ART SERIES, Respondent,
v.
CREATIVE COMPANY, Appellant.
No. ED 85524.
Missouri Court of Appeals, Eastern District, Division One.
February 7, 2006.
Motion for Rehearing and/or Transfer Denied March 15, 2006.
Application for Transfer Denied May 2, 2006.
Margaret Bush Wilson, Melvin L. Raymond, Wilson & Associates, St. Louis, MO, for appellant.
Nancy E. Emmel, Sindel & Emmel, Clayton, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 15, 2006.

Order
PER CURIAM.
Creative Company appeals a judgment of the Circuit Court of the City of St. Louis granting Nu-Art Series' ("Nu-Art") Petition for Specific Performance and ordering Creative Company to convey to Nu-Art by quitclaim deed Creative Company's interest in property located at 1602-1608 Locust in the City of St. Louis. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).